DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments
Regarding claim 1, Applicant amended independent claim 1 to further specify:
“and causing, based on the remaining power amount of the battery, a change in the operating state of the computing device.”
Applicant’s arguments with respect to the amended claims have been fully considered but moot in view of new ground of rejection.
Boehm U.S. Patent No. 5,594,345 and Boehm U.S. Patent No. U.S. Patent No. 10,506,695.
Regarding claims 8 and 15, Applicant’s arguments, with respect to the rejection(s) of claim(s) 8, 15 under 102 and 103 respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Welle et al. US Pub. No. 2020/0116798.  The teachings of Matsushita discloses in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.
Regarding 1-20, Applicant’s arguments, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm U.S. Patent No. 5,594,345 in view of Boehm US Patent No. 10,506,695 (“Boehm2”).
Regarding claim 1, Boehm teaches a method comprising:
determining, by a computing device [a mobile x-ray unit], an operating state of the computing device; 
(2) Referring particularly to FIG. 2, a mobile x-ray unit is operated by a programmed microprocessor 10 which receives commands from a set of switches 11-15 that indicate its mode of operation. When a switch 9 is closed, the microprocessor 10 and other electrical components of the x-ray unit are powered by a rechargeable battery 20, which in the preferred embodiment is a lead-acid battery. [col. 2 lines 26-38]

(4) There are five distinct loads on the battery 20 when the x-ray unit is turned on. These include: "idle" energy which is required by the electronics power supply 21; "drive" energy which is required by the motor 22 to propel the unit; "field light" energy which is required when the light 23 is turned on; "prep" energy which is required by circuit 24 to prepare the x-ray tube 25; and "x-ray" energy delivered by the tube 25 during the prescribed exposure. All of these loads except the drive motor 22 are relatively constant, known values. In the preferred embodiment, the drive motor current is assumed to be constant at a level required to propel the unit at top speed on a level surface. For these modes of operation, the energy discharged from the battery 20 is as follows:
(5) idle energy = elapsed idle time X 300 mA (1)
(6) drive energy = elapsed drive time X 3000 mA (2)
(7) field light energy = elapsed light time X 2500 mA (3)
(8) prep energy = elapsed prep time X 3000 mA (4)
[col. 2 line 56 to Col. 3 line 9]
 
determining an amount of power that the computing device uses in the operating state; [See list above]; 
determining, based on a period of time the computing device is in the operating state and
based on the amount of power, a power usage of the computing device;
(17) Timers 41 are maintained for each mode of operation, and these are then reset to zero as indicated at process block 51 and the cumulative exposure energy is reset to zero at 52. The updated % value is then output to the display 40 at process block 53.
The elapsed time in each mode of operation is thus accumulated for use by the above-described program to calculate the remaining battery capacity. [Col. 3 lines 47 to 48; see also Para. (9) and claim 1 of Boehm below]

	determining a storage capacity of a battery; 

(8) A general object of the invention is to provide an accurate indication of remaining battery capacity. The capacity of the battery is known from the device's specification, for example, 20 ampere-hours. [Col. 1 lines 61-65]

determining, based on the power usage of the computing device and the storage capacity of the battery, a remaining power amount of the battery.
(9) Another object of the invention is to provide an indication of remaining battery capacity without the need for any special sensors or measuring devices. The equipment drawing current from the battery has a finite number of operating modes, and each of these modes draws a known amount of battery current. The used battery capacity can therefore be measured indirectly by integrating over time the known current demand of each mode of operation as it is used. No separate current or voltage sensors are required. [Col. 2 lines 4-12]

(13) Referring particularly to FIG. 3A, approximately every 5 seconds the microprocessor 10 executes a program which updates the display 40 with a value indicating the remaining battery capacity. In the preferred embodiment this is a percentage of full battery capacity and it is calculated as indicated at process block 50 using the above equations (1) through (5) and the following:

(14) capacity=capacity - idle energy - drive energy-field light energy - prep energy - x-ray energy.
(15) This is converted to a percentage as follows:
(16) %=capacity/fully charged capacity X 100. [Col. 3 lines 18 to 31].

(See further claim 1 in Col. 4)
1.  In a system having a finite number of different operating modes that each draw a known amount of current from a battery, the combination comprising:
a set of timers, one for each of said different operating modes;
means for enabling the corresponding timer to accumulate time values while the system is operated in any of its operating modes;
means for periodically calculating the current drawn from the battery, including means for multiplying the accumulated time value in each timer by the known current draw for its corresponding operating mode;
means for calculating the remaining capacity of the battery including means for summing the values calculated by the last named means, and means for subtracting the resulting sum from a value indicating available battery capacity; and
means for displaying the remaining capacity.

Boehm does not expressly teach causing, based on the remaining power amount of the battery, a change in the operating state of the computing system. 
Boehm2 teaches another methods and systems are provided for an adaptive state-of-charge for a mobile x-ray unit.  Specifically, Boehm teaches causing, based on the remaining power amount of the battery, a change in the operating state of the computing system.
Further, the term “available capacity” as used herein refers to the total amount of actual capacity (or energy) that may be available prior to the system preventing further x-rays or 0% charge indication.

(29) If the voltage is not below the threshold (“NO”), method 300 proceeds to 325. At 325, method 300 updates the state-of-charge of the power source. For example, the method may update the current state-of-charge of the power source using a technique such as current integration. The updated state-of-charge may be expressed as a percentage of the current available capacity. At 330, method 300 may display the updated battery state-of-charge. It should be appreciated that the updated battery state-of-charge displayed to the user may not comprise a specific state-of-charge, and that instead the specific state-of-charge may be tracked internally. In some examples, a general indication of the state-of-charge of the power source may be displayed to the user. As an illustrative but non-limiting example, a green/yellow/red indicator may be utilized where green indicates a substantial capacity remaining, yellow indicates adequate capacity but suggests charging, and red indicates that the power source should be charged immediately. Thus, a green charge indicator may be displayed when the state-of-charge is above a first state-of-charge threshold, such as 70% of the available capacity, a yellow charge indicator may be displayed when the state-of-charge is above a second state-of-charge threshold, such as 30% of the available capacity, and a red charge indicator may be displayed when the state-of-charge is below the second state-of-charge threshold. It should be appreciated that the state-of-charge thresholds may comprise percentages of the available capacity other than 70% and 30%. Method 300 then returns.

(40) The buffer threshold 513 may be determined based on the final available capacity 531. For example, as depicted, the buffer threshold 513 comprises the value of the voltage 523 of the power source at the final available capacity 531. In some examples, the buffer threshold 513 may comprise the same value as buffer threshold 413, though it should be appreciated that a different buffer threshold may be used for each indicated state-of-charge.

(41) If the voltage measured during an x-ray exposure is below the buffer threshold 513 when the available capacity of the power source equals the final available capacity 531, the power source may be considered to be at the end of its useful life. In some examples, the voltage may be measured below the buffer threshold 513 a specified number of times prior to determining that the available capacity 531 should be decreased.

(42) In some examples, upon determining that the power source is at the end of its useful life, the imaging system or portable x-ray device may display a message indicating a need for power source replacement. Additionally or alternatively, the portable x-ray device may disable use of the high current load mode or x-ray exposure mode in order to prevent such operation of the portable x-ray device with the fully-depleted power source.

In other words, upon determining that the power source is at the end of it useful life (low available capacity), the system causing the device to operate in a notify state and/or in only low current load state.
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they both are in the same filed of endeavor (calculate the remaining battery capacity).   Boehm2 specifically teaches causing, based on the remaining power amount of the battery, a change in the operating state of the computing system would prevent the device from possibly operating under conditions where errors may occur as suggested by Boehm2 in Col. 8 lines 7-8.
Regarding claim 2, Boehm teaches the operating state of the computing device comprises at least one of a sleep state, an awake state, a transmit state, or a receive state [see cited operating state in claim 1]. 
Regarding claim 4, Boehm teaches the power usage of the computing device is determined without physically measuring the power usage of the computing device [Col. 2 lines 4-12].
Regarding claim 5, Boehm teaches the computing device comprises at least one of an Internet of Things (IoT) device, a Consumer Premises Equipment (CPE) device, or a security device [Portable X-ray device].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm/Boehm2 as applied to claim 1 above, and further in view of Barke et al. US Pub. No. 2015/0192643 (“Barke”).
Regarding claim 3, Boehm/Boehm2 does not teach  determining, based on one or more characteristics of the battery, the storage capacity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature.
Barker teaches a method for determining the actual capacity of a battery.  As discussed by Baker, it is known that the removable amount of energy, i.e. the removable amount of current, of for example a conventional battery decreases with increasing age and/or the number at charging and discharging cycles.  Specifically, Barker teaches determining, based on one or more characteristics of the battery, the storage capacity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature.
[0029] The present invention also includes a device for determining the actual capacity of a battery with a memory device, a voltage measuring device, a current measuring device, a temperature measuring device and a computing device and a computer program executable thereon, wherein the memory device is configured to store or have stored at least one characteristic curve field of a battery, wherein the voltage measuring device is configured to measure at least one initial voltage U.sub.start of the battery at the start and a final voltage U.sub.meas of the battery at the end of a discharge process, wherein the current measuring device is configured to measure at least the magnitude of a discharge current of the battery, wherein the temperature measuring device is configured to measure the temperature of at least one battery component, and the computing device with the computer program running thereon is configured to determine the actual capacity of the battery by taking into account the initial voltage U.sub.start, the final voltage U.sub.meas and the expected voltage U.sub.expected based on the selected characteristic curve, such that in the event that the final voltage (U.sub.meas, is smaller than the expected voltage U.sub.expected based on the discharge process, it is affirmed that the actual capacity of the battery is smaller than the removable capacity assumed at the start of the discharge process. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Boehm/Boehm2 with the step of determining, based on one or more characteristics of the battery, the storage capacity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature of Barke.  The motivation for doing so would has been to accurately determine the remaining power amount of the battery since, as suggested by Barke, the storage capacity of the battery may decreases with increasing age and/or the number at charging and discharging cycles.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm/Boehm2 as applied to claim 1 above, and further in view of Welle et al. US Pub. No. 2020/0116798 (“Welle”).
Regarding claim 6, Boehm/Boehm2 does not teach sending, to a network device, the power usage of the computing device and one or more characteristics of the battery; and receiving, from the network device, the storage capacity of the battery.
Welle teaches a battery operated level measuring device with a remaining life determination device which provides information from which a minimum value of the remaining battery life can be calculated. This calculation of the remaining battery life can be done in the measuring device or cloud.  Specifically, Welle teaches sending, to a network device, the power usage of the computing device and one or more characteristics of the battery [see further Para. 0018-0022]; and receiving, from the network device, the storage capacity of the battery.  
[0007] For example, the device may be configured to determine the minimum value of battery life from the age or operating hours of the battery and with knowledge of the measurement operation of the level measuring device. If the remaining life determination device knows the energy requirement of the level measuring device required per measurement as well as the time interval between future measurements, a minimum value for the remaining battery life can be calculated, especially if the current state of charge of the battery is known.

[0008] According to an embodiment, other information that the remaining life determination device can obtain can also be included in the determination of this minimum value. Examples of this are the actual amount of charge removed from the battery, the current battery voltage, the current temperature of the battery or the measuring device, the current date and time, if applicable, the previous number of measurements, the planned time interval for future measurements, the previous number of (radio) transmissions of measured values, the planned time interval for radio transmissions, the ambient temperature, the previous number of measured value displays or the previous duration of measured value displays, the planned time interval of measured value displays, the planned measured value display time, the previous calculation effort of the measuring device and the planned future calculation effort.

[0048] In addition, information on how often a measured value has already been recorded, evaluated and displayed via the sensor unit 104 or sent via the radio module 106 can be helpful in determining the remaining battery life. The sensor unit 104 can, for example, work according to the radar principle, for which a radar antenna 105 is provided to radiate and receive the measurement signal. For this purpose, it must be known how much current a measurement cycle requires, including measurement data evaluation and transmission if necessary. In particular, it should be known how much current flows while the radio module is sending and receiving data. The current characteristic values of these and other circuit components (e.g. real-time clock, LEDs, . . . ) can already be determined at the factory and stored in a memory 124.

[0054] In a further embodiment, the data determined by the remaining life determination device 109a (see FIG. 2) are sent unprocessed via, the radio module to a Cloud 110 or an external server, where the calculations for determining the remaining battery life (minimum value) are performed by a virtual remaining life determination device 109b.

[0055] In the Cloud 110, the user of the level measuring device 100 can also be informed, for example, how many measuring cycles are still to be expected from the battery operated level measuring device 100 and, if necessary, a warning message is issued in the event of a critical remaining time.

[0056] Furthermore, the remaining battery life calculated in the cloud can be sent back to the level measuring device by radio.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Boehm/Boehm2 with the steps of sending, to a network device, the power usage of the computing device and one or more characteristics of the battery; and receiving, from the network device, the storage capacity of the battery of Welle.  The motivation for doing so would has been, by offloading the calculation to a server, greater power consumption can be save because the device does not operate all the time to calculate the battery capacity. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm/Boehm2 as applied to claim 1 above, and further in view of Fabregas et al. US Pub. No. 2011/0231122 (“Fabregas”).
Regarding claim 7, Boehm/Boehm2 does not teach determining, based on one or more characteristics of the battery, an identity of the battery; and determining, based on the identity of the battery, the storage capacity of the battery.
Fabregas teaches a method for determining the kind of battery.  Specifically, Fabregas teaches determining, based on one or more characteristics of the battery, an identity of the battery; and determining, based on the identity of the battery, the storage capacity of the battery.
[0017] The controller 12 uses the sensor signals 30, 34, 38 to obtain a set of battery parameters of the battery 28. From the set of battery parameters obtained, the controller 12 compares the set of battery parameters to predetermined sets of known battery parameters that can be stored in memory 18. The sets of known battery parameters stored in memory 18 respectively correspond to known kinds of batteries. For instance, one set of known battery parameters corresponds to a known first kind of battery while a second set of known battery parameters corresponds to a known second kind of battery. Each of the known batteries is of a different kind having a type and a nominal capacity. For instance, a first known battery may be a WET type of battery having a first nominal capacity while a second known battery is an AGM type of battery having a second nominal capacity. The known battery parameters can be used to identify a particular kind of battery. Based on comparing the parameters corresponding to the battery 28 and the known parameters stored in memory 18, the controller 12 determines the kind of the battery 28 in the vehicle 14. In other words, the controller 12 determines the kind of battery that the battery 28 operates like under different operating conditions. 

[0018] From the kind of battery determined, the controller 12 determines one or more characteristics for the battery 28. For example, the controller 12 can determine a type of battery and a nominal capacity for the battery 28. The type of battery may be of the absorbed glass matt (AGM) type or the wet cell (WET) type. The nominal capacity of the battery 28 generally refers to an amount of electric charge that the battery 28 can store or the average electric capacity of the battery 28. In addition, once the controller 12 determines the kind of the battery 28, the controller 12 may determine the battery 28 to have other characteristics that are associated with the kind of the battery 28. The other characteristics can be nominal values that are defined by a manufacture and stored in memory 18. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Boehm/Boehm2 with the steps of determining, based on one or more characteristics of the battery, an identity of the battery; and determining, based on the identity of the battery, the storage capacity of the battery of Fabregas.  The motivation for doing so would has been to accurately determine the remaining power amount of the battery since, as suggested by Fabregas [Para. 0005], the battery may has been replaced with a different kind of battery from the old battery.

Claim(s) 8-9, 11-12, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welle in view of Matsushita.
Regarding claim 8, Welle teaches a method comprising:
receiving, by a network device, operating state of a computing device;
[0009] The level measuring device can be set up to calculate the minimum value itself Alternatively, the part of the remaining life determination device installed in the measuring device may provide the required information and then transmit it via a wireless interface (radio module) to an externally arranged part of the remaining life determination device. This can be, for example, a cloud or an external server that then performs the calculations.

[0048] In addition, information on how often a measured value has already been recorded, evaluated and displayed via the sensor unit 104 or sent via the radio module 106 can be helpful in determining the remaining battery life. The sensor unit 104 can, for example, work according to the radar principle, for which a radar antenna 105 is provided to radiate and receive the measurement signal.

[0050] Another important point to consider is the parameterization of the sensor. This can be designed in such a way that a parameterization can be used to set how often the sensor (i.e. the measuring device) performs a measurement and when and whether it transmits the determined measured value via the radio module 106. The information about the parameterization is important if the remaining battery life is to be specified in a time unit (days, hours, minutes, . . . ).

determining an amount of power that the computing device uses in the operating state; 
[0048] In addition, information on how often a measured value has already been recorded, evaluated and displayed via the sensor unit 104 or sent via the radio module 106 can be helpful in determining the remaining battery life. The sensor unit 104 can, for example, work according to the radar principle, for which a radar antenna 105 is provided to radiate and receive the measurement signal. For this purpose, it must be known how much current a measurement cycle requires, including measurement data evaluation and transmission if necessary. In particular, it should be known how much current flows while the radio module is sending and receiving data. The current characteristic values of these and other circuit components (e.g. real-time clock, LEDs, . . . ) can already be determined at the factory and stored in a memory 124.

determining a storage capacity of a battery associated with the computing device;
[0042] Determining the state of charge of the battery 102, for example a lithium ion battery, is demanding. Various effects can affect the remaining capacity of a battery. These include age of the battery, ambient temperature, possible damage to the outer shell and associated oxidation, as well as the number, duration and frequency of current peaks occurring during the operating phase. In addition, these effects vary depending on the type and design of the measuring device and battery.

[0049] Further information that can already be stored in the memory at the factory is the type and capacity of the battery on which the calculation of the remaining battery life also depends.

determining, based on the power usage of the computing device and the storage capacity of the battery, a remaining power amount of the battery; and
[0054] In a further embodiment, the data determined by the remaining life determination device 109a (see FIG. 2) are sent unprocessed via, the radio module to a Cloud 110 or an external server, where the calculations for determining the remaining battery life (minimum value) are performed by a virtual remaining life determination device 109b.

sending a notification that indicates the remaining power amount of the battery.
[0056] Furthermore, the remaining battery life calculated in the cloud can be sent back to the level measuring device by radio.

Welle does not teach receiving, by a network device, a period of time that a computing device is in an operating state; determining, based on a period of time the computing device is in the operating state and based on the amount of power, a power usage of the computing device.
Matsushita teaches present another method relates to a remaining battery amount estimation device [server 2 of fig. 1] for estimating the remaining amount of a battery used as a battery supply of an electronic device.  
[0055] FIG. 1 is a drawing illustrating an example of a system structure including a remaining battery amount estimation device 2 according to an embodiment of the present invention. In the system illustrated in FIG. 1, the remaining battery amount estimation device 2 communicates with a plurality of electronic devices 1 via a network 9 such as LAN, WAN, Internet, or the like. Each of the electronic devices 1 includes a predetermined sensor function, and transmits a result of the sensing to the remaining battery amount estimation device 2 or other server devices. 

Specifically, Matsushita teaches receiving, by a network device, a period of time that a computing device is in an operating state [Operating State Information – Fig. 4A, 4C]; 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




determining, based on a period of time the computing device is in the operating state and based on the amount of power, a power usage of the computing device.
[0073] The discharged electric charge amount calculating unit 202 calculates a discharged electric charge amount D of the battery 11 per predetermined time TR based on operating state information related to an operating state of the electronic device 1 per predetermined time TR. For example, the discharged electric charge calculating unit 202 calculates the discharged electric charge amount D by adding: a first discharged electric charge amount DX during a period (operating period) in which the electronic device 1 performs a predetermined operation; and a second discharged electric charge amount DS during a period (waiting period) in which the electronic device 1 is in a waiting state. 
[0075] FIG. 4A illustrates an example of the operating state information. The operating state information includes information related to the number of times a predetermined operation X of the electronic device 1 has been executed within the predetermined time TR with respect to each of operation types. In an example of FIG. 4A, as the operation types, a wireless communication operation X(1) in the communication unit 14 and a measurement operation X(2) in the sensor unit 15 are included. Within the predetermined time TR, the number of execution times of the wireless communication operation X(1) is "K(1)", and the number of execution times of the measurement operation X(2) is "K(2)". 

[0079] The discharged electric charge calculating unit 202 calculates a second discharged electric charge amount DS during a waiting period within the predetermined time TR based on: the above-described operating state information; time information related to execution time at a time of each operation; and second electric charge amount information related to a discharged electric charge amount in a waiting state. 

[0085] Therefore, the discharged electric charge calculating unit 202 calculates the discharged electric charge amount D per predetermined time TR based on: the operating state information; the first electric charge amount information; the time information; and the second electric charge amount information, according to the formula (4). 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they both are in the same filed of endeavor (estimating the remaining battery amount via server).  Matsushita’s teaching of  receiving, by a network device, a period of time that a computing device is in an operating state; determining, based on a period of time the computing device is in the operating state and based on the amount of power, a power usage of the computing device would further help the system of Welle to accurately estimate the remaining amount of battery based on a period of time that a computing device is in a specific operating state.
Regarding claim 9, Matsushita teaches the operating state of the computing device comprises at least one of a sleep state, an awake state, a transmit state, or a receive state [see Fig. 4 and 5]. [Note: Welle also teaches the same limitation in Para. 0048 - how much current flows while the radio module is sending and receiving data]
Regarding claim 11, Matsushita teaches the power usage of the computing device is determined without physically measuring the power usage of the computing device [Para. 0037 - without providing a circuit for current measurement].
Regarding claim 12, Matsushita discloses the computing device comprises at least one of an Internet of Things (IoT) device, a Consumer Premises Equipment (CPE) device, or a security device [Para. 0004].

Regarding claim 15, Welle/Matsushita teaches a method comprising:
receiving, by a first computing device, a period of time that a second computing device is in an operating state; 
determining an amount of power that the second computing device uses in the operating state; 
determining, based on the period of time that the second computing device is in the operating state and based on the amount of power, a power usage of the second computing device; 
determining an identity of a battery associated with the second computing device [see Para. 0021 of Welle];
[0021] According to another embodiment of the invention, the battery operated level measuring device has a data memory in which information about the type and capacity of the battery used is stored.

[0022] [0022] According to a further embodiment of the invention, the remaining life determination device is arranged to include the number of measurements performed by the level measuring device, the number of measured value display events and/or measured value transmissions to the external receiver, the amount of charge taken from the battery, the voltage of the battery and/or the current date, the current time and/or the information on the type and capacity of the ‘battery in the information provided or to take it into account when calculating the minimum value of the remaining battery life. 

[0049] Further information that can already be stored in the memory at the factory is the type and capacity of the battery on which the calculation of the remaining battery life also depends.

determining, based on the power usage of the second computing device and the identity of the battery, a remaining power amount of the battery; and 
sending a notification that indicates the remaining power amount of the battery [see claim 8].
Regarding claim 16, see claim 9.
Regarding claim 18, see claim 12.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welle/Matsushita as applied to claim 8 above, and further in view of Barke et al. US Pub. No. 2015/0192643 (“Barke”).
Regarding claim 10, Welle teaches determining the state of charge of the battery 102, for example a lithium ion battery, is demanding. Various effects can affect the remaining capacity of a battery. These include age of the battery, ambient temperature; Para. 0062 - the battery condition of the measuring device is recorded, for example by measuring the battery voltage; see also Para. 0018 – voltage of the battery].
Welle/Matsushita does not explicitly teach determining, based on one or more characteristics of the battery, the storage capacity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature.
Barker teaches a method for determining the actual capacity of a battery.  As discussed by Baker, it is known that the removable amount of energy, i.e. the removable amount of current, of for example a conventional battery decreases with increasing age and/or the number at charging and discharging cycles.  Specifically, Barker teaches determining, based on one or more characteristics of the battery, the storage capacity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature.
[0029] The present invention also includes a device for determining the actual capacity of a battery with a memory device, a voltage measuring device, a current measuring device, a temperature measuring device and a computing device and a computer program executable thereon, wherein the memory device is configured to store or have stored at least one characteristic curve field of a battery, wherein the voltage measuring device is configured to measure at least one initial voltage U.sub.start of the battery at the start and a final voltage U.sub.meas of the battery at the end of a discharge process, wherein the current measuring device is configured to measure at least the magnitude of a discharge current of the battery, wherein the temperature measuring device is configured to measure the temperature of at least one battery component, and the computing device with the computer program running thereon is configured to determine the actual capacity of the battery by taking into account the initial voltage U.sub.start, the final voltage U.sub.meas and the expected voltage U.sub.expected based on the selected characteristic curve, such that in the event that the final voltage (U.sub.meas, is smaller than the expected voltage U.sub.expected based on the discharge process, it is affirmed that the actual capacity of the battery is smaller than the removable capacity assumed at the start of the discharge process. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Welle/Matsushita with the step of determining, based on one or more characteristics of the battery, the storage capacity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature of Barke.  The motivation for doing so would has been to accurately determine the remaining power amount of the battery since, as suggested by Barke, the storage capacity of the battery may decreases with increasing age and/or the number at charging and discharging cycles.

Claim(s) 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welle/Matsushita as applied to claim 8 or 15 above, and further in view of Fabregas et al. US Pub. No. 2011/0231122 (“Fabregas”).
Regarding claim 13, Welle teaches determining the state of charge of the battery, for example a lithium ion battery, is demanding. Various effects can affect the remaining capacity of a battery. These include age of the battery, ambient temperature, possible damage to the outer shell and associated oxidation, as well as the number, duration and frequency of current peaks occurring during the operating phase. In addition, these effects vary depending on the type and design of the measuring device and battery [Para. 0042].
However, Welle/Matsushita does not explicitly teach determining, based on one or more characteristics of the battery, an identity of the battery; and determining, based on the identity of the battery, the storage capacity of the battery.
Fabregas teaches a method for determining the kind of battery.  Specifically, Fabregas teaches determining, based on one or more characteristics of the battery, an identity of the battery; and determining, based on the identity of the battery, the storage capacity of the battery.
[0017] The controller 12 uses the sensor signals 30, 34, 38 to obtain a set of battery parameters of the battery 28. From the set of battery parameters obtained, the controller 12 compares the set of battery parameters to predetermined sets of known battery parameters that can be stored in memory 18. The sets of known battery parameters stored in memory 18 respectively correspond to known kinds of batteries. For instance, one set of known battery parameters corresponds to a known first kind of battery while a second set of known battery parameters corresponds to a known second kind of battery. Each of the known batteries is of a different kind having a type and a nominal capacity. For instance, a first known battery may be a WET type of battery having a first nominal capacity while a second known battery is an AGM type of battery having a second nominal capacity. The known battery parameters can be used to identify a particular kind of battery. Based on comparing the parameters corresponding to the battery 28 and the known parameters stored in memory 18, the controller 12 determines the kind of the battery 28 in the vehicle 14. In other words, the controller 12 determines the kind of battery that the battery 28 operates like under different operating conditions. 

[0018] From the kind of battery determined, the controller 12 determines one or more characteristics for the battery 28. For example, the controller 12 can determine a type of battery and a nominal capacity for the battery 28. The type of battery may be of the absorbed glass matt (AGM) type or the wet cell (WET) type. The nominal capacity of the battery 28 generally refers to an amount of electric charge that the battery 28 can store or the average electric capacity of the battery 28. In addition, once the controller 12 determines the kind of the battery 28, the controller 12 may determine the battery 28 to have other characteristics that are associated with the kind of the battery 28. The other characteristics can be nominal values that are defined by a manufacture and stored in memory 18. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Welle/Matsushita with the step of determining, based on one or more characteristics of the battery, an identity of the battery; and determining, based on the identity of the battery, the storage capacity of the battery of Fabregas.  The motivation for doing so would has been to accurately determine the remaining power amount of the battery since, as suggested by Fabregas [Para. 0005], the battery may has been replaced with a different kind of battery from the old factory battery.
Regarding 14, Fabregas teaches  the identity of the battery indicates a maximum potential storage capacity of the battery [Para. 0018].
Regarding claim 17, Welle teaches receiving one or more characteristics of the battery wherein the one or more characteristics of the battery comprises at least one of a voltage [Para. 0018 – measure the voltage of the battery], a resistance, a current, or a temperature. [Para. 0042 - Various effects can affect the remaining capacity of a battery. These include age of the battery, ambient temperature, possible damage to the outer shell and associated oxidation, as well as the number, duration and frequency of current peaks occurring during the operating phase. In addition, these effects vary depending on the type and design of the measuring device and battery; Para. 0019, 0046]
Welle/Matsushita does not teach receiving one or more characteristics of the battery; and determining, based on one or more characteristics of the battery, the identity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature.
[0015] As shown in FIG. 1, the controller 12 receives and processes the voltage, temperature, and current signals 30, 34, 38 to obtain various data and/or information about the battery 28. The controller 12 may receive the signals 30, 34, 38 and store the various data and/or information into the memory 18. The system 10 may receive and process the voltage, temperature, and current signals 30, 34, 38 on a periodic basis. Furthermore, the controller 12 may process the data or information either concurrently with or after receiving the data and/or information from one or more of the sensors 22, 24, 26.

[0017] The controller 12 uses the sensor signals 30, 34, 38 to obtain a set of battery parameters of the battery 28. From the set of battery parameters obtained, the controller 12 compares the set of battery parameters to predetermined sets of known battery parameters that can be stored in memory 18. The sets of known battery parameters stored in memory 18 respectively correspond to known kinds of batteries. For instance, one set of known battery parameters corresponds to a known first kind of battery while a second set of known battery parameters corresponds to a known second kind of battery. Each of the known batteries is of a different kind having a type and a nominal capacity. For instance, a first known battery may be a WET type of battery having a first nominal capacity while a second known battery is an AGM type of battery having a second nominal capacity. The known battery parameters can be used to identify a particular kind of battery. Based on comparing the parameters corresponding to the battery 28 and the known parameters stored in memory 18, the controller 12 determines the kind of the battery 28 in the vehicle 14. In other words, the controller 12 determines the kind of battery that the battery 28 operates like under different operating conditions.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Welle/Matsushita with the step of receiving one or more characteristics of the battery; and determining, based on one or more characteristics of the battery, the identity of the battery, wherein the one or more characteristics of the battery comprises at least one of a voltage, a resistance, a current, or a temperature of Fabregas.  The motivation for doing so would has been to accurately determine the remaining power amount of the battery since, as suggested by Fabregas [Para. 0005], the battery may has been replaced with a different kind of battery from the factory battery.
Regarding claim 19, Fabregas teaches determining, based on the identity of the battery, a storage capacity of the battery [Para. 18 - the controller 12 can determine a type of battery and a nominal capacity for the battery 28].
Regarding claim 20, Fabregas teaches the identity of the battery indicates a maximum potential storage capacity of the battery [see Para. 0018 - The nominal capacity of the battery 28 generally refers to an amount of electric charge that the battery 28 can store].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115